SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 3 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SIERRA MADRE MINING, INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Delaware 47-1807657 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Sierra Madre Mining, Inc. 18th Ave. Suite #420–711 Phoenix, AZ 85023 Phone: 480-658-3822 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Michael Brown Executive Chairman and Chief Executive Officer Sierra Madre Mining, Inc. 18th Ave. Suite #420–711 Phoenix, AZ 85023 Phone: 480-658-3822 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent For Service) Approximate date of commencement of proposed sale to the public : As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.  If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company xx EXPLANATORY NOTE This Post-Effective Amendment No.3 relates to the Registrant’s Registration Statement on FormS-1, as amended (File #333-199780), declared effective on 1/2/2015. This Post-Effective Amendment No. 3 is being filed to adjust the share price and amount of shares that are registered with our S-1, from .25/share to $1/share, and the number of shares for the offering will be reduced from 100,000,000 class B shares, to 25,000,000 class B shares. The shares were registered pursuant to Rule 457(o). No shares from our public offering have been sold since our registration statement was declared effective, nor have any confirmations been sent. The aggregate amount of the offering remains at $25,000,000. CALCULATION OF REGISTRATION FEE Securities to be Amount To Be Offering Price Aggregate Registration Fee Registered Registered Per Share Offering Price [1] Class B Stock: 25,000,000 $ 1.00 $ 25,000,000 $ 3,200.00 [1] Estimated solely for purposes of calculating the registration fee under Rule 457. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section8(a), may determine. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED 7/14/15 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PROSPECTUS SIERRA MADRE MINING, Inc. OFFERED BY SIERRA MADRE MINING , INC. Offering Made Without an Underwriter Class B shares to be sold carry no voting rights See the Section Offering-Plan of Distribution in the Prospectus This offering is self-underwritten and conducted on a “Best Efforts No Minimum” basis. The 25,000,000 shares shall be offered for sale for a period of 270 days and we may or may not extend the offering for up to an additional 90 days.
